Citation Nr: 0830182	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, to include quadriplegia, due to 
December 2002 VA medical treatment.


REPRESENTATION

Appellant represented by:	Thomas J. Reed


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1958 
to August 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
this appeal, the claims file was transferred to the 
Wilmington, Delaware RO.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran asserts that due to a December 2002 VA cervical 
spine tumor resection surgery, he has additional disability, 
to include quadriplegia.  Although substantial development 
has already been conducted, the Board finds that additional 
development must be conducted prior to appellate 
adjudication.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

In general, when there is no willful misconduct by a veteran, 
disability resulting from VA hospital care is compensated in 
the same manner as if service-connected, if the disability 
was caused by (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care or (B) an event which 
is not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 
& Supp. 2007).  To establish that VA fault in providing 
treatment proximately caused additional disability, there 
must be 1) actual causation and not just additional 
disability, continuance or natural progress of a disease or 
injury (unless such progress was due to a failure to timely 
diagnose or properly treat the disease or injury), or failure 
of the veteran to follow medical instructions, and 2) either 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or VA furnished 
treatment without the appropriate informed consent.  
38 C.F.R. § 3.361(c), (d) (2007).  

Whether an event was reasonably foreseeable is determined by 
considering what a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment, 
although the event need not be completely unforeseeable or 
unimaginable.  38 C.F.R. § 3.361(d).  Informed consent 
requires a careful explanation by the practitioner who has 
primary responsibility for the patient or who will perform 
the particular procedure or treatment.  38 C.F.R. § 17.32(c) 
(2007).  The practitioner must explain the nature of a 
proposed procedure or treatment, the expected benefits, 
reasonably foreseeable associated risks, complications or 
side effects, reasonable and available alternatives, and 
anticipated results if nothing is done.  38 C.F.R. § 
17.32(c).  Informed consent must be appropriately documented, 
to include signature consent for all treatments or procedures 
that, among other things, require the use of sedation, 
anesthesia, or narcotic analgesia, or have a significant risk 
of complication or morbidity.  38 C.F.R. § 17.32(d).  Minor 
deviations from these requirements that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d).

First, in a September 2005 VA brain and spinal cord 
examination, a neurologist noted the following problems 
related to the December 2002 surgery:  deltoid weakness, arm 
and leg numbness and paresthesias, lower extremity spasms, 
and hyperreflexia.  The examiner stated that a neurosurgeon 
would be more able to comment on the surgery residuals, that 
a psychiatrist would be more able to comment on the issue of 
exacerbated depression, and that an internal medicine 
specialist would be more able to comment on the surgery 
residuals of obesity, heart disease, sleep apnea, and 
diabetes, and erectile dysfunction.  The examiner also noted 
that after the surgery, there were new diagnoses of 
pseudomeningocele, right-sided weakness, head pain, 
neurogenic bladder, neurogenic bowel, and cognitive 
dysfunction, but did not provide an opinion regarding whether 
those were also actually caused by the resection surgery.  In 
February 2003, a VA physician opined that the veteran's 
quadriplegia was caused by the December 2002 VA tumor 
resection surgery.  Thus it is unclear which disorders were 
actually caused by the VA surgery.  38 C.F.R. § 3.361.  The 
Board cannot determine, therefore, whether the veteran is 
entitled to compensation under 38 U.S.C.A. § 1151 for 
quadriplegia or any other disorder.  

Second, in January 2006, the Chief of Staff of the 
Wilmington, Delaware VA Medical Center (VAMC) provided an 
opinion that there was no evidence that the veteran's 
quadriplegia resulted from carelessness, accident, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault by VA without informed consent.  
The Chief of Staff did not, however, provide an opinion on 
whether the veteran's quadriplegia was caused by a reasonably 
foreseeable event.  38 U.S.C.A. § 1151.  The Board cannot 
determine, therefore, whether the veteran is entitled to 
compensation under 38 U.S.C.A. § 1151 for quadriplegia or any 
other disorder.  

Third, the veteran has asserted that he did not receive 
informed consent prior to the surgery.  There were several 
informed consent forms of file.  A December 5, 2002 request 
for administration of anesthesia and for performance of 
operations and other procedures noted the risks of bleeding 
and infection.  The veteran's signature was on the form.  A 
Transfusion of Blood consent form and Consent for Anesthesia 
Services form were also signed by the veteran.  Two December 
5, 2002 Surgery Service Line Informed Consent Discussion and 
Patient Health Education forms noted that the veteran had 
been advised verbally and in writing of the indications, 
risk, benefits, complications, and alternative treatment 
options, but were unsigned by the veteran.  In a May 2005 lay 
statement, the veteran's wife stated that the surgeon who 
conducted the resection surgery told them prior to surgery 
that was an intense surgery, and that the veteran might be 
OK, be a paraplegic, or on a respirator, but that if he 
didn't do the surgery, he would have less than 2 years to 
live.  At the May 2008 Board hearing, the veteran and his 
wife testified that they were not provided notice that 
quadriplegia was a risk of the surgery.  Although the RO 
determined that there was informed consent, the RO did not 
address the issue of unsigned consent forms and compliance 
with 38 C.F.R. § 17.32(c) and (d).  38 C.F.R. § 3.361.  The 
Board cannot determine, therefore, whether the veteran is 
entitled to compensation under 38 U.S.C.A. § 1151 for 
quadriplegia or any other disorder.  

Fourth, at the May 2008 Board hearing, the veteran's attorney 
raised the issue of whether the Atlanta VAMC negligently 
missed or delayed the diagnosis of the cervical spine tumor.  
A June 2000 VA cervical spine x-ray impression was 
degenerative changes at C5-C6, but no other significant 
abnormalities.  VA medical records from February, July, and 
September 2002 indicate the veteran was seen for diffuse 
pain.  At the Board hearing, the veteran's attorney asserted 
that it was possibly negligent that the VAMC did not refer 
the veteran to neurology prior to 2002.  This issue has not 
yet been adjudicated by the RO.  Additionally, in a July 2002 
VA record, the examiner noted that the veteran had been seen 
by the rheumatology clinic in April 2002, but that treatment 
record is not of file.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (holding that a remand is necessary to acquire VA 
medical treatment records that are material to the issue on 
appeal because VA is deemed to have constructive knowledge of 
certain documents generated by VA agents or employees).  The 
RO must ensure that all VA medical records are associated 
with the claims file.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Atlanta, GA 
VAMC and obtain and associate with the 
claims file all outstanding records of 
treatment, but specifically including 1) 
treatment records prior to the 2002 tumor 
resection surgery and 2) any other consent 
forms related to the 2002 surgery.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

2.  After any additional VA medical 
records are associated with the claims 
file, the RO must obtain VA medical 
opinions to determine the existence and 
etiology of residuals of the cervical 
spine tumor resection surgery.  The claims 
file must be made available to and 
reviewed by each examiner.  The examiners 
must report all pertinent symptomatology 
and findings in detail.  A complete 
rationale for any opinion expressed must 
be given, to include, as appropriate, 
citation to specific evidence in the 
record.  The reports must be typed.

First, an internal medicine specialist or 
a physician similarly situated must 
determine whether the December 2002 
cervical spine tumor resection surgery 
caused additional disability, to 
specifically include obesity, heart 
disease, sleep apnea, diabetes, erectile 
dysfunction, right-sided weakness, head 
pain, neurogenic bladder, neurogenic 
bowel, cognitive dysfunction, and 
pseudomeningocele.  The examiner must also 
provide opinions regarding 1) whether the 
surgery aggravated any pre-existing 
disorders, 2) whether VA was negligent in 
its treatment of the veteran prior to the 
2002 diagnosis of a cervical spine tumor, 
to include not diagnosing the tumor prior 
to that time, and 3) whether any of the 
residuals of the surgery were a reasonably 
foreseeable result.

Second, a neurosurgeon or a physician 
similarly situated must determine whether 
the December 2002 cervical spine tumor 
resection surgery caused additional 
disability, to specifically include 
quadriplegia, obesity, heart disease, 
sleep apnea, diabetes, erectile 
dysfunction, right-sided weakness, head 
pain, neurogenic bladder, neurogenic 
bowel, cognitive dysfunction, and 
pseudomeningocele.  The examiner must also 
provide opinions regarding 1) whether the 
surgery aggravated any pre-existing 
disorders, 2) whether any of the surgery 
residuals, specifically including the 
veteran's quadriplegia, were a reasonably 
foreseeable result, and 3) whether VA was 
negligent in its treatment of the veteran 
prior to the 2002 diagnosis of a cervical 
spine tumor, to include not diagnosing the 
tumor prior to that time.

Third, a psychiatric examiner must 
determine whether the December 2002 
cervical spine tumor resection surgery 
caused or aggravated any psychiatric 
disorder found, to include depression.

3.  After these medical opinions are of 
record, the RO must obtain a medical 
opinion regarding whether the veteran's 
additional disability or residuals of the 
surgery, as determined by the above 
examiners, were 1) caused by the 2002 
surgery, 2) due to carelessness, accident, 
negligence, lack of proper skill, error in 
judgment, or similar instances of fault by 
VA, and 3) were a reasonably foreseeable 
result.  A complete rationale for any 
opinion expressed must be given, to 
include, as appropriate, citation to 
specific evidence in the record.  The 
examiner must comment on the other VA 
medical opinions of record.  The report 
must be typed.

4.  The examination reports must be 
reviewed to ensure they are in complete 
compliance with the directives of this 
remand.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
The RO must address the issues of 1) VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault in conducting the 2002 
surgery, 2) VA carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault in treating 
the veteran prior to the 2002 surgery, to 
including misdiagnosis or mistreatment, 3) 
reasonable foreseeability, and 4) informed 
consent.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

